Citation Nr: 9910859	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher evaluation for chronic lumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Board notes that the veteran appeared before the 
undersigned Board member at a Travel Board Hearing in October 
1998 and presented additional evidence in the form of private 
chiropractic records.  The veteran submitted a written waiver 
of consideration of that evidence by the RO; therefore, the 
Board will proceed with this appeal based on consideration of 
all evidence of record.  See 38 C.F.R. § 20.1304(c) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chronic lumbar strain is productive of 
moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for chronic 
lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement (NOD) to the initial September 
1997 rating decision.  Therefore, it is an original claim 
placed in appellate status by an NOD taking exception with 
the initial rating award.  Accordingly, the claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and the VA has the duty to assist the 
veteran in the development of facts pertinent to that claim.  
See Fenderson v. West, No. 96-947, slip op. at 21 (U.S. Vet. 
App. Jan. 20, 1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994) (increased ratings 
claims).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson slip op. 
at 19-21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

The record shows that the RO granted service connection for 
chronic lumbar strain in September 1997 and assigned a 10 
percent evaluation effective from March 1997.  Service 
medical records reveal that the veteran was treated for low 
back pain and assessed with back strain in February 1983.

At a VA examination in March 1997, the veteran presented with 
a history of having injured his back while performing heavy 
lifting in service.  He complained that he has had constant 
low back pain, occasionally severe, since that time.  He 
described the pain as nonradiating and aggravated by lifting, 
stretching, reaching, bending, twisting, and turning.

Upon examination, the veteran exhibited normal gait and 
agility.  He could perform bilateral straight leg raising to 
90 degrees before complaining of pain.  Knee and ankle jerks 
were equal and normal bilaterally.  Range of motion was 
measured to 45 degrees for anterior flexion and to 30 degrees 
for lateral flexion before the veteran complained of pain.  
Posterior extension was measured to 20 degrees and rotation 
to 90 degrees without complaint of pain.  Therefore, the 
limitation of motion was primarily anterior and lateral.  The 
x-ray report disclosed apparent severe levoscoliosis, mild 
posterior spondylolisthesis of the L5-S1, and narrowed neural 
foramen.  The veteran was diagnosed with chronic muscle 
sprain of the lumbosacral muscles.

Private chiropractic records from June 1989 indicate that the 
veteran presented with symptomatology of the left low back.  
A moderate lumbar curvature was noted and the veteran was 
assessed with scoliosis.  In July 1989, range of motion was 
measured for dorsal flexion to 55 degrees, dorsal extension 
to 25 degrees, right lateral flexion to 30 degrees, and left 
lateral flexion to 40 degrees.  In August 1996, it was 
recommended that the veteran have his back adjusted four 
times per year.

The veteran appeared at a Travel Board Hearing in October 
1998.  The veteran contended that he was entitled to a 40 
percent disability evaluation because he had marked 
limitation of forward bending.  The veteran testified that he 
constantly had severe pain and that it radiated down the back 
of his left leg and limited his ability to move.  He said 
that lifting and stretching aggravated the pain and that he 
had spasms, or muscle tightening, after lifting something 
heavy.  He reported that he did not take pain medication or 
wear a back brace.  The veteran reported that he worked full-
time and that he missed approximately 2 to 3 days of work per 
month due to his back disability.  Accommodations had been 
made at his place of employment, such as not requiring him to 
lift incoming shipments.  He stated that he had been to the 
chiropractor 5 or 6 times in the last 8 years but that the 
manipulation by the chiropractor only relieved his back for a 
few days.

The veteran's chronic lumbar strain has been awarded a 10 
percent evaluation pursuant to 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (1998).  Under this Diagnostic Code, a 10 percent 
evaluation is granted for characteristic pain on motion, a 20 
percent evaluation is assigned for a disability productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, while a 40 
percent evaluation is for assignment for a severe disability 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In the alternative, the veteran's disability could be 
evaluated pursuant to Diagnostic Code 5292.  This Diagnostic 
Code assigns a 10 percent rating for slight limitation of 
motion of the lumbar spine, 20 percent for moderate 
limitation, and 40 percent for severe limitation.  When a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9-98, 
Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 196 
(1997).  The examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain on use or due to flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In summary, the Board finds that the veteran's chronic lumbar 
strain should be evaluated pursuant to 38 C.F.R. § 4.17a, 
Diagnostic Code 5292 (1998) and that his disability most 
nearly approximates the criteria for a moderate limitation of 
motion under that Diagnostic Code.  In particular, the 
veteran's ability to forward bend has been reduced by more 
than 50 percent according to VA and private medical findings.  
The VA examiner specifically found that the veteran's 
limitation of motion was primarily anterior and lateral.  The 
Board recognizes that other motions performed by the veteran 
were found to be within normal limits.  However, the medical 
findings and testimony by the veteran indicate that his more 
commonly used movements are limited to a moderate extent.  
Furthermore, the Board has considered the objective findings 
of pain and the veteran's statements regarding pain in making 
its determination.  Therefore, resolving all reasonable doubt 
in favor of the veteran, the Board finds that his lumbar back 
disability most nearly approximates the criteria of a 
moderate limitation of motion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
lumbar back strain has resulted in marked interference with 
employment (beyond that contemplated by the rating schedule) 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation of 20 percent for chronic lumbar strain is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

